DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7-10, 12-19, 21, and 22 are currently pending in this application. Claims 8-10 and 12-19 are withdrawn.
Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive. With regard to applicant’s argument that Gerber does not teach the newly added limitations, the examiner disagrees. See rejection below for further explanation. The examiner also notes that after further review of the newly amended subject matter, claim 4 is no longer indicated allowable.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7, and 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
Though the elected figures do not appear to show an enclosure created by the connective structure being disposed between the prosthesis and the interface structure, as claimed in amended claim 1, the negative limitation that the connective structure does not create an enclosure is not properly described in the application as filed, particularly in view of MPEP 2173.05(i) which states that any negative limitation or exclusionary provisio must have basis in the original disclosure and that the mere absence of a positive recitation is not basis for an exclusion.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-5, 7, 21, and 22 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Publication No. 2005/0251260 A1 to Gerber et al. (Gerber).
Regarding at least claim 1
[AltContent: arrow][AltContent: oval][AltContent: oval][AltContent: connector][AltContent: connector][AltContent: textbox (First end connected to prosthesis)][AltContent: textbox (Second end connected to prosthesis)]Gerber teaches an artificial intervertebral disc for placement between adjacent vertebrae (abstract). 
[AltContent: oval][AltContent: connector][AltContent: connector][AltContent: textbox (Interface structure connected to connective structure at a first location connected to prosthesis)][AltContent: textbox (Interface structure connected to connective structure at a second location)][AltContent: oval]
    PNG
    media_image1.png
    266
    422
    media_image1.png
    Greyscale

Gerber meets the limitations of a prosthetic bone implant comprising: a prosthesis (upper endplate; 20); and a tissue attachment structure connected to the prosthesis, the tissue attachment structure comprising: a connective structure (spring; 30 on the right-hand side of fig. 2B) extending from a first end to a second end (see annotated fig. 2B above), the connective structure being connected to the prosthesis at the first and second ends, at least a portion of the connective structure being continuous between the first end and the second end (the spring; 30 is a continuous structure and is continuous between the first and second ends); and an interface structure (lower endplate; 22) connected to the connective structure at a first location (paragraph 0066 discloses that the inner surface of lower endplate/interface structure is directly attached to the springs; see annotated fig. 2B above) on the interface structure and at a second location (paragraph 0066 discloses that the inner surface of lower endplate/interface structure is directly attached to the springs; see annotated fig. 2B above) on the interface structure separate from the first location, the interface structure being positioned on a single side of the connective structure (the interface structure; 22 is shown in fig. 2B to be positioned on a single side of connective structure; 30) and configured for attachment of tissue thereto (the outer surface of the lower endplate/interface structure is configured for attachment to bone tissue), wherein the connective structure changes in shape when the interface structure is subject to tension (paragraph 0071-0072 discloses that the springs should mimic the properties of the patient’s normal intervertebral disc and should be selected to provide ranges in flexion/extension depending on what is appropriate for the particular patient and paragraph 0088 discloses that the spring can compress, tilt, articulate, and/or bed varying amounts), wherein the first and second ends of the connective structure are separate from the first and second locations on the interface structure (see annotated fig. 2B above), and wherein the connective structure is disposed in between the prosthesis (20) and the interface structure (22) without creating an enclosure therebetween (it can be seen from fig. 2B that the connective structure; 30 does not create an enclosure between the endplate/prosthesis and the opposite endplate/interface structure – also see 112 rejection above).  
Regarding at least claim 2
Gerber teaches the prosthetic bone implant of claim 1, wherein the prosthesis includes a first surface and a second surface recessed relative to the first surface, the connective structure attached to the prosthesis below the first surface (see second annotated fig. 2B below).  
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Second surface)][AltContent: textbox (First surface)]
    PNG
    media_image1.png
    266
    422
    media_image1.png
    Greyscale


Regarding at least claim 3
Gerber teaches the prosthetic bone implant of claim 2, wherein the first end of the connective structure is attached to a first wall of the prosthesis separating the second surface from the first surface and the second end of the connective structure is attached to a second wall of the prosthesis separating the second surface from the first surface (see third annotated fig. 2B below), a distance between the first end and the second end changing when the connective structure changes in shape (the distance between the ends of the connective structure will shorten as the spring lengthens/changes in shape, at least to the same extent as applicant’s).
[AltContent: oval][AltContent: oval][AltContent: textbox (First end attached to first wall)][AltContent: textbox (Second end attached to second wall)][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    266
    422
    media_image1.png
    Greyscale

Regarding at least claim 4
Gerber teaches the prosthetic bone implant of claim 1, wherein the interface structure is connected to the portion of the connective structure at the first location and at the second location (since the spring/connective structure is continuous in its entirety, the interface structure; 22 is connected at least indirectly to the portion of the connective structure; 30 at the first and second location as shown in fig. 2B).
Regarding at least claim 5
Gerber teaches the prosthetic bone implant of claim 1, wherein the tissue attachment structure is configured to move relative to the prosthesis when the interface structure is subject to tension, the tissue attachment structure returning to its original position relative to the prosthesis when the tension applied to the interface structure is removed (paragraphs 0085-0086 disclose that the endplates include migration features which lock them with the ends of adjacent vertebrae which results in the springs being subject to tension and compression as the spine moves and returning to their original position when these forces are not experienced).
Regarding at least claim 7
Gerber teaches the prosthetic bone implant of claim 1, wherein the connective structure is a spring or an auxetic structure (paragraph 0070 discloses connective structure; 30 is a spring element).
Regarding at least claim 21
Gerber teaches the prosthetic bone implant of claim 1, wherein the interface structure (lower endplate; 22) includes a first material layer (bone growth substance coating as disclosed in paragraph 0086)and a second material layer (material that they are formed of as disclosed in paragraph 0082) connected to the first material layer, the first material layer configured for attachment of tissue thereto and having greater porosity than the second material layer (paragraph 0086 discloses hydroxyapatite coating which is porous for facilitating ingrowth).
Regarding at least claim 22
Gerber teaches an artificial intervertebral disc for placement between adjacent vertebrae (abstract). Gerber meets the limitations of a prosthetic bone implant comprising: a prosthesis (20); and a tissue attachment structure connected to the prosthesis, the tissue attachment structure comprising: a connective structure (30) including a first spring (paragraph 0070 discloses a spring element), the first spring being connected to the prosthesis (paragraph 0066 discloses that the spring is fixed in the pocket; 32 as shown in fig. 2B); and an interface structure (22) connected to the first spring at a first location on the interface structure (paragraph 0066 discloses that the inner surface of lower endplate/interface structure is directly attached to the springs; see annotated fig. 2B above) and at a second location on the interface structure separate from the first location (paragraph 0066 discloses that the inner surface of lower endplate/interface structure is directly attached to the springs; see annotated fig. 2B above), the interface structure being positioned on a single side of the connective structure (the interface structure; 22 is shown in fig. 2B to be positioned on a single side of connective structure; 30) and configured for attachment of tissue thereto (the outer surface of the lower endplate/interface structure is configured for attachment to bone tissue), wherein the connective structure changes in shape when the interface structure is subject to tension (paragraph 0071-0072 discloses that the springs should mimic the properties of the patient’s normal intervertebral disc and should be selected to provide ranges in flexion/extension depending on what is appropriate for the particular patient and paragraph 0088 discloses that the spring can compress, tilt, articulate, and/or bed varying amounts).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference to Ralph et al. (US Patent Application Publication No. 2003/0014112 A1) discloses an artificial disc having a pair of opposing plates for seating against opposing vertebral bone surfaces, separated by a wave washer (abstract). Ralph meets the limitations of a prosthesis (first plate; 100b) and a tissue attachment structure comprising a connective structure (wave washer; 200e), that does not create an enclosure, and an interface structure (second plate; 100b), as claimed, particularly as shown in fig. 5.6 which depicts the wave washer (200e), seated on a second recessed surface, that changes in shape when subjected to tension (paragraph 0104 discloses that the wave washer has elastic properties and deflects in height with a slight radial expansion and paragraph 0115 discloses that the artificial disc is able to withstand tension loading, such that it axially compresses and restores to mimic the functionality of a healthy natural intervertebral disc).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/           Examiner, Art Unit 3774                                                                                                                                                                                             
/YASHITA SHARMA/           Primary Examiner, Art Unit 3774